Citation Nr: 0017782	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-02 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1968 to November 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision, which denied entitlement to TDIU.


REMAND

The veteran's claim for a TDIU rating is well grounded, 
meaning plausible, and the file shows there is a further VA 
duty to assist him in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 
3.103, 3.159 (1999). 

When the veteran submitted a claim of entitlement to TDIU in 
March 1998, the veteran indicated that he was self-employed, 
and that his monthly income varied from $500 to $1,000 per 
month.  At the time of a personal hearing conducted in 
February 1999, the veteran testified that he was able to work 
less than one-third of the time as a result of his service-
connected disabilities, and had to turn away business because 
he was unable to perform the necessary activities.  He 
further testified, however, that he had not determined what 
his income for the prior year was, although he guessed it 
might be about $12,000.  Further development of the evidence 
as to the veteran's income is required so that the Board may 
determine whether the veteran was able to engage in 
substantially gainful employment.  Faust v. West, 13 Vet. 
App. 342 (2000).

The veteran also testified, at his February 1999 personal 
hearing, that his service-connected right knee disability had 
increased in severity since the VA examination conducted in 
July 1998.  After the RO issued the supplemental statement of 
the case (SSOC) in April 1999, the veteran submitted clinical 
records reflecting that a total knee replacement was 
performed in July 1999.  These clinical records were 
considered in an August 1999 rating decision awarding the 
veteran a temporary total disability, effective July 14, 
1999.  However, the veteran's entitlement to TDIU was not 
readjudicated.  These records are relevant to the veteran's 
TDIU claim, and that claim should be readjudicated in light 
of the additional evidence submitted after the last SSOC of 
record.  

The Board notes that the examiner who conducted a July 1998 
VA examination for purposes of the veteran's claim for TDIU 
did not provide a medical opinion as to whether the veteran 
was able to perform the functions required to work in his 
self-employment or otherwise able to perform substantially 
gainful employment. 

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The veteran should be asked to submit 
evidence of his income, detailed on a 
monthly or quarterly basis, if possible, 
from March 1998 to the present. 

2.  Records of VA treatment from February 
1999 to the present, should be associated 
with the claims file.  The veteran should 
be afforded the opportunity to identify 
any relevant non-VA records, and, after 
obtaining any necessary authorization 
from the veteran, the RO should associate 
such records with the claims file.

3.  The veteran should be afforded the 
opportunity to submit any other evidence 
relevant to the impact of his service-
connected disabilities on his ability to 
conduct his business or perform functions 
required for substantially gainful 
employment.

4.  The veteran should be afforded VA 
examination to determine the impact of 
his service-connected disabilities on his 
industrial capacity.  The RO should 
specify for the examiner the veteran's 
service-connected disabilities.  The 
examiner should provide an opinion as to 
the impact of the veteran's service-
connected disabilities, considered alone 
and without reference to any disorders 
for which service connection is not in 
effect (i.e., heart disease), on his 
self-employment or other substantially 
gainful employment.  If a social and 
industrial survey is necessary in order 
for the examiner to determine the impact 
of the veteran's service-connected 
disabilities on his capacity to pursue 
his self-employment, such survey should 
be conducted, and the examiner may 
provide an addendum opinion after the 
report is available. 

5.  After pursuing any additional 
development deemed appropriate, the RO 
should readjudicate the veteran's claim 
for TDIU, considering all the evidence of 
record, including evidence submitted to 
the Board.  If the benefit sought is 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(1999).





